Case 16-13061   Doc 201   Filed 12/11/18 Entered 12/11/18 09:39:26   Desc Main
                           Document     Page 1 of 14
Case 16-13061   Doc 201   Filed 12/11/18 Entered 12/11/18 09:39:26   Desc Main
                           Document     Page 2 of 14
Case 16-13061   Doc 201   Filed 12/11/18 Entered 12/11/18 09:39:26   Desc Main
                           Document     Page 3 of 14
Case 16-13061   Doc 201   Filed 12/11/18 Entered 12/11/18 09:39:26   Desc Main
                           Document     Page 4 of 14
Case 16-13061   Doc 201   Filed 12/11/18 Entered 12/11/18 09:39:26   Desc Main
                           Document     Page 5 of 14
Case 16-13061   Doc 201   Filed 12/11/18 Entered 12/11/18 09:39:26   Desc Main
                           Document     Page 6 of 14
Case 16-13061   Doc 201   Filed 12/11/18 Entered 12/11/18 09:39:26   Desc Main
                           Document     Page 7 of 14
Case 16-13061   Doc 201   Filed 12/11/18 Entered 12/11/18 09:39:26   Desc Main
                           Document     Page 8 of 14
Case 16-13061   Doc 201   Filed 12/11/18 Entered 12/11/18 09:39:26   Desc Main
                           Document     Page 9 of 14
Case 16-13061   Doc 201   Filed 12/11/18 Entered 12/11/18 09:39:26   Desc Main
                          Document      Page 10 of 14
Case 16-13061   Doc 201   Filed 12/11/18 Entered 12/11/18 09:39:26   Desc Main
                          Document      Page 11 of 14
Case 16-13061   Doc 201   Filed 12/11/18 Entered 12/11/18 09:39:26   Desc Main
                          Document      Page 12 of 14
Case 16-13061   Doc 201   Filed 12/11/18 Entered 12/11/18 09:39:26   Desc Main
                          Document      Page 13 of 14
Case 16-13061   Doc 201   Filed 12/11/18 Entered 12/11/18 09:39:26   Desc Main
                          Document      Page 14 of 14
